                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 BLAKE WRIGHT,                                     )
                                                   )
        Petitioner,                                )
                                                   )
 v.                                                )   NO. 3:19-cv-00808
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
        Respondent.                                )

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Blake Wright’s Amended Motion to Vacate, Set Aside, or Correct

Sentence in Accordance with 28 U.S.C. § 2255 (“the Petition”). (Doc. No. 5.) Wright argues that

his 18 U.S.C. § 924(j) conviction in case number 3:11-cr-00012-30 should be vacated because it

was based on a “crime of violence” that can no longer be considered a crime of violence after the

Supreme Court’s decision in United States v. Davis, 139 S.Ct. 2319 (2019). (Doc. No. 5 at 3.) For

the following reasons, the Petition will be granted.

I.     BACKGROUND

       On July 17, 2015, Wright pled guilty to one count of the Second Superseding Indictment

charging him with murder in the course of discharging a firearm in furtherance of a crime of

violence, in violation of 18 U.S.C. §§ 924(c) and 924(j) (Count 4). (Case No. 3:11-cr-00012-30,

Doc. No. 2081 at 3-4.) The Second Superseding Indictment specified that the “crime of violence”

supporting the § 924(c) charge was a “conspiracy to commit a Hobbs Act extortion and robbery.”

(Id.) Pursuant to the parties’ Federal Rule of Criminal Procedure 11(c)(1)(B) Plea Agreement,

Wright agreed to serve between 270 and 300 months of imprisonment and the Government agreed
to dismiss the independent Hobbs Act conspiracy count charged against him (Count 3). 1 (Case No.

3:11-cr-00012-30, Doc. No. 2608 at 3, 9.) On March 26, 2016, the Honorable Kevin T. Sharp

sentenced Wright to a total term of 285 months imprisonment. (Case No. 3:11-cr-00012-30, Doc.

No. 2761 at 2.) Wright did not appeal his conviction or sentence.

       On September 12, 2019, Wright filed a pro se Motion to Vacate, Set Aside, or Correct

Sentence, pursuant to 28 U.S.C. § 2255. (Doc. No. 1.) The Court appointed counsel and ordered

briefing. 2 (Doc. No. 2.) Appointed counsel subsequently filed the Petition on January 17, 2020

(Doc. No. 5), to which the Government did not respond.

II.     LEGAL STANDARD

       Section 2255 provides that a federal prisoner who claims that his sentence was imposed in

violation of the Constitution, among other things, “may move the court which imposed the

sentence to vacate, set aside or correct the sentence.” To obtain relief under § 2255, the petitioner

must demonstrate constitutional error that had a “substantial and injurious effect or influence on

the guilty plea or the jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir.

2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)).

III.   ANALYSIS

       Wright moves to vacate his § 924(j) conviction as unconstitutional, arguing that the

underlying crime of conspiracy to commit Hobbs Act robbery no longer qualifies as a “crime of


1
  Wright’s Plea Agreement contained a detailed waiver of appellate and post-conviction rights,
providing that Wright “waives the right to challenge the sentence imposed in any collateral attack,
including, but not limited to, a motion brought pursuant to 28 U.S.C. § 2255” except in certain
situations not relevant here. (Case No. 3:11-cr-00012-30, Doc. No. 2608 at 10-11.) Without
conceding that Wright waived his right to collaterally attack his conviction, “the Government
advises that under the specific facts of the case at hand, the Government elects, as a discretionary
matter, not to enforce the post-conviction waiver here.” (Doc. No. 8 at 1.)
2
 The Court’s December 2, 2019 Order contained a scrivener’s error inadvertently setting briefing
deadlines in early 2019, rather than 2020. (Doc. No. 2.)
                                                 2
violence” under the rule of United States v. Davis, 139 S.Ct. 2319 (2019). Although the

Government has not filed a timely response 3 to the Petition, the Court must still make an

independent determination about whether Wright is entitled to relief. See Alder v. Burt, 240 F.

Supp. 2d 651, 677 (E.D. Mich. 2003) (collecting cases and noting that default judgment is not

available in habeas corpus cases); see also Melville v. United States, No. 2:06-cv-992, 2008 WL

2682853, at *1 (S.D. Ohio July 1, 2008) (“Even where a respondent fails entirely to respond to a

§ 2255 petition a federal District Court should ordinarily proceed to the merits of the claims rather

than enter a judgment of default.”).

       Wright pled guilty to violating 18 U.S.C. § 924(j), which is a violation of 18 U.S.C. §

924(c) that results in murder caused by a firearm. As relevant here, § 924(c) makes it illegal to use

or carry a firearm “during and in relation to” any federal “crime of violence.” “The statute proceeds

to define the term ‘crime of violence’ in two subparts—the first known as the elements clause, and

the second the residual clause.” Davis, 139 S.Ct. at 2324. According to § 924(c)(3), a felonious

offense qualifies as a crime of violence if it “has an element the use, attempted use, or threatened

use of physical force against the person or property of another” [i.e. the elements clause], or if “by

its nature, [it] involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense” [i.e. the residual clause]. 18 U.S.C.

§ 924(c)(3).

       Given this background, Wright is entitled to his requested relief based on the following

syllogism. The only “crime of violence” predicate offense for Wright’s § 924(c) violation, and



3
  The Government’s March 30, 2020 Status Report states that “[a]t the Court’s direction, the
Government will file a separate response setting forth its views on the merits of Wright’s motion.”
(Doc. No. 8 at 1-2.) However, the Court’s December 2, 2019 Order already required the
Government to file a response—which it did not do—and the Court will not construe the
Government’s Status Report as a motion to extends its deadline.
                                                  3
thus his § 924(j) conviction, was a conspiracy to commit Hobbs Act robbery. (Case No. 3:11-cr-

00012-30, Doc. No. 2081 at 3-4.) Conspiracy to commit Hobbs Act robbery qualifies as a crime

of violence only under the residual clause in § 924(c)(3)(B). See United States v. Ledbetter, 929

F.3d 338, 361 (6th Cir. 2019). And the residual clause in § 924(c)(3)(B) was deemed

“unconstitutionally vague” by the Supreme Court’s recent opinion in Davis, 139 S.Ct. at 2236.

Thus, Wright’s conviction was unconstitutional because conspiracy to commit Hobbs Act robbery

can no longer qualify as a crime of violence under the now-invalidated residual clause in §

924(c)(3), and there is no other qualifying predicate offense to support Wright’s conviction under

§ 924(c) or 924(j). Accordingly, Wright’s motion to vacate will be granted. See Ledbetter, 929

F.3d at 361.

IV.    CONCLUSION

       For the foregoing reasons, Wright’s Amended Motion to Vacate, Set Aside, or Correct

Sentence in Accordance with 28 U.S.C. § 2255 (Doc. No. 5) is GRANTED. Wright’s conviction

of murder in the course of discharging a firearm in furtherance of a crime of violence, in violation

of 18 U.S.C. §§ 924(c) and 924(j) (Case No. 3:11-cr-00012-30, Doc Nos. 2761, 2762), is

VACATED. Wright is ordered discharged from custody.

       This is a final order. The Clerk shall enter judgment in this case in accordance with Federal

Rule of Civil Procedure 58. The Clerk shall also enter a copy of this Order and Judgment in Case

No. 3:11-cr-00012-30.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
